Citation Nr: 0501916	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of receiving Department of 
Veterans Affairs death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had unverified active military service from 
September 1977 to June 1978.  The record indicates that he 
died in August 2000.

The appellant, who is the veteran's former wife, appealed a 
July 2002 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, in which the RO 
determined that the appellant could not be recognized as the 
veteran's surviving spouse for purposes of receiving VA death 
benefits because she and the veteran were divorced in 1984, 
prior to his death.  In February 2003, the appellant 
testified at a hearing at the RO before the undersigned.  At 
that time, she was not represented by an attorney, agent, or 
accredited service representative, and expressly stated that 
she wished to proceed in the hearing without representation.  
Thus, the Board believes that all due process requirements 
were met regarding the appellant's representation at her 
Board hearing.  In July 2003, the Board remanded the 
appellant's claim to the RO for further evidentiary 
development. 

Finally, during her hearing, the appellant indicated that she 
would like to appoint an accredited service representative in 
the future, and the RO subsequently provided her with a list 
of accredited service organizations and an Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22).  However, a signed VA Form 21-22 has not 
been received from the appellant.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in October 
1973.

2.  The appellant and the veteran were divorced in June 1989.

3.  The record indicates that the veteran died in August 
2000.

4.  At the time of the veteran's death, the appellant was not 
married to the veteran.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits 
entitlement.  38 U.S.C.A. §§ 101, 103, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.50(b)(1), 3.53(a)(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence reflects that the appellant and the veteran were 
married to each other in October 1973.  According to a 
Judgment of Divorce filed in June 1989 in the Supreme Court 
of the State of New York in Brooklyn, New York, the veteran, 
who was the plaintiff, brought an action for a Judgment of 
Absolute Divorce by reason of his constructive abandonment by 
the appellant for a period in excess of one year.  The 
Judgment reflects that the summons bearing the notation 
"Action for a Divorce" was "duly" and "personally" 
served upon the appellant herein.  The Judgment further 
reflects that the appellant failed to answer and/or appear in 
response to the Judgment, and that her time to do so expired.  

The record further indicates that the veteran died in August 
2000.  In June 2002, the RO received the appellant's 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation if Applicable) (VA Form 21-
534).  She indicated that the veteran was married twice and 
that she and the veteran were married in October 1973 and 
divorced in June 1984.  

In her July 2002 notice of disagreement, the appellant argued 
that she was entitled to VA death benefits because she was 
the veteran's wife for 11 years and lived on military grounds 
for seven years.  She said she did not remarry and was the 
only surviving spouse.  The appellant indicated that she was 
living in a nursing home for those infected with the human 
imunodeficiency virus (HIV) and acquired immune deficiency 
syndrome (AIDS), from which the veteran died.  The appellant 
argued, essentially, that she is entitled to VA death 
benefits because she did not remarry after her divorce from 
the veteran.

In addition, the appellant maintains that she is entitled to 
VA death benefits because, as noted on her November 2002 
substantive appeal, "[she] didn't divorce him [but] he 
divorced [her]".  The appellant also stated that she was the 
veteran's first wife, had his two children, and did not 
remarry after their divorce.  She indicated that the veteran 
had suffered from a substance abuse problem after service for 
which he was imprisoned, and that, after his release, he 
stole her money and left her unable to pay bills.  The 
appellant said the veteran left home, divorced her, and 
remarried.  She argued that she was "entitled to survivors 
benefits because [the veteran] divorced me and his 
[misbehavior] was unbearable".  

At her February 2003 hearing, the appellant testified that 
she and the veteran were married in New York and that he 
lived in Brooklyn, New York, at the time of their divorce.  
She said the divorce was uncontested, she was not there, and 
she did not participate in the divorce proceedings, and she 
raised the question of whether the divorce was valid.  The 
appellant indicated that a marshal delivered what was 
evidently a notice of the final divorce decree to her when 
she lived in New Orleans, Louisiana, but said she no longer 
had those papers.  She said that after the divorce, the 
veteran remarried in approximately 1988, but his second wife 
died several years before he did.  She stated that the 
divorce papers might filed be in the Supreme Court of the 
State of New York in Brooklyn.  

In August 2003 and January 2004, the RO submitted written 
requests to the County Clerk in New York for a copy of the 
veteran's and appellant's final divorce decree, presumably 
granted in 1984.  In July 2004, the RO received a copy of the 
Judgment of Absolute Divorce that was filed in the Supreme 
Court of the State of New York in June 1989, and which, by 
its terms, dissolved their marriage.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In August 2003, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed November 2002 statement of 
the case (SOC), and by a supplemental statement of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish her as 
the surviving spouse of the veteran for the purpose of basic 
eligibility for VA death benefits.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  Thus, for these reasons any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to the law governing VA benefits eligibility, the 
term "surviving spouse" means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death, except 
where there was a separation that was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse, and who has not remarried or, in cases not involving 
remarriage, has not, since the death of the veteran, lived 
with another person and held himself or herself out openly to 
the public to be the spouse of such other person.  See 38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The crucial requirement in this case is that a surviving 
spouse must have been the spouse at the time of veteran's 
death.  38 C.F.R. § 3.50(b).  Here, the evidence of record 
clearly documents that the appellant and the veteran married 
in October 1973 and divorced in June 1989, and that they 
remained divorced at the time of the veteran's death, 
evidently in August 2000.  The Board notes that if she and 
the veteran had only separated, without obtaining a divorce, 
misconduct or the circumstances surrounding the separation 
would be material to the resolution of this case.  The law, 
however, is clear as to who may be eligible for VA death 
benefits as a surviving spouse of the veteran.

In this case, the appellant argues that she was divorced in 
1984 and never remarried.  If that be the case, under the 
law, she was not married to the veteran on the date of his 
death, and cannot be a surviving spouse for VA benefits 
purposes.

In the alternative, the appellant asserts that the divorce 
decree obtained by the veteran may not have been final and 
may have been invalid, and that she was not properly served 
with notice of it.  For that reason, the Board remanded this 
appeal for further investigation of the circumstances of the 
divorce.  However, the Judgment of Divorce obtained by the RO 
on remand, which was filed in the Supreme Court of the State 
of New York in June 1989, reflects that the appellant was 
"duly" and "personally" served with the summons bearing 
the notation of "Action for a Divorce", that she failed to 
answer and/or appear, and that her time to do so expired.  
Thus, the appellant was not lawfully married to the veteran 
at the time of his death.


The Board appreciates the sincerity of the appellant's 
contentions in this case.  However, in view of the foregoing, 
and because the appellant's marriage to the veteran was 
terminated prior to the veteran's death, and the appellant 
was not remarried to the veteran at any subsequent time 
before the date of his death, the Board finds that the 
criteria for recognition of the appellant as the surviving 
spouse for VA death benefits purposes have not been met.  The 
law is dispositive of the issue presented.  As the 
appellant's claim lacks legal merit, it must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for VA death benefits.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


